Citation Nr: 0844021	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tremors, claimed as 
due to exposure to herbicides. 

2.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than March 18, 
2002, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in February 2005 from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for tremors due to 
herbicide exposure.  This matter is also on appeal from an 
August 2007 rating decision which granted service connection 
for PTSD and assigned a 10 percent rating, effective from 
March 2002.  

In July 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from June 
1969 to August 1970; therefore, his exposure to herbicides 
during service is presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's tremors 
are etiologically related to his active military service, 
including exposure to herbicides.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social impairment that causes occasional 
decrease in overall functioning due to depressed mood, 
flattened affect, anxiety in public, sleep impairment, mild 
memory loss, and difficulty in establishing and maintaining 
effective social relationships.  The veteran is able to 
maintain good personal hygiene, his communication is good, 
and he does not have impaired judgment, impaired abstract 
thinking, long-term memory impairment, panic attacks, or 
difficulty in understanding complex commands.  

4.  The veteran filed a claim for service connection for PTSD 
in December 1991, which was denied in a July 1992 rating 
decision.  The veteran submitted a timely notice and 
disagreement as to the July 1992 decision; however, he 
withdrew his claim in March 2001.  

5.  On March 18, 2002, the veteran submitted a written 
statement requesting his claim of service connection for PTSD 
be reopened.  

6.  In a rating decision dated August 2007, entitlement to 
service connection for PTSD was granted, effective March 18, 
2002.  


CONCLUSIONS OF LAW

1.  Tremors were not incurred in or aggravated by service, 
nor may it be presumed that tremors were incurred as a result 
of exposure to herbicides during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 30 
percent have been met for service-connected PTSD.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2008).

3.  An effective date earlier than March 18, 2002, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5100(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400(b)(2), (r), 20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra at 43-44.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2002 and October 2004 
that fully addressed all required notice elements and were 
sent prior to the initial AOJ decisions in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate his claims for service connection and of the 
veteran's and VA's respective duties for obtaining evidence.  

With regard to the veteran's claims involving service-
connected PTSD, he is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to service has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided in April 2002, before service connection was 
granted, was legally sufficient, VA's duty to notify has been 
satisfied and additional notice pursuant to Vazquez-Flores is 
not needed.  Nonetheless, the Board notes the RO sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claims.  The RO has 
obtained VA outpatient treatment records dated from September 
1991 to July 2008, and the veteran was afforded a VA 
examination in conjunction with his increased rating claim in 
June 2007.  The Board notes the veteran has not been afforded 
a VA examination in conjunction with his service connection 
claim; however, we find a VA examination and/or opinion is 
not necessary for reasons which will be explained herein.  
The veteran had the opportunity to set forth his contentions 
during the hearing before the undersigned.  Significantly, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  The veteran's 
claimed tremors is not one of those diseases subject to 
presumptive service connection under 38 U.S.C.A. § 1101(3) or 
38 C.F.R. § 3.309.  

In this case, the veteran contends that he was exposed the 
herbicide Agent Orange in service, and that such exposure 
caused him to have tremors in his hands and head.  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2008).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 8, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.309(e) (2008) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that, based upon extensive 
scientific research, a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not 
be extended beyond specific disorders.  See e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock, 10 Vet. App. at 162.

In this case, the veteran's service personnel records show he 
served in Vietnam from June 1969 to August 1970.  There is no 
affirmative evidence of record showing the veteran was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  

The Board notes, however, that the veteran's tremors are not 
one of the disabilities for which presumptive connection is 
available based upon herbicide exposure.  As noted above, the 
Secretary of Veterans Affairs has determined there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Therefore, service connection is not warranted on 
a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), given the veteran's specific diagnosis.

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
The evidence does not show, nor does the veteran allege, that 
he manifested tremors during active military service.  
Indeed, the veteran's service treatment records are negative 
for any complaints, treatment, or findings related to a 
tremors or any neurological disorder, and the first time he 
is shown to have tremors after service is in March 2004, 
which is more than 30 years after he was separated from 
service.  

At the July 2008 Travel Board hearing, the veteran testified 
that he was told his tremors could be related to his in-
service herbicide exposure.  In this regard, VA outpatient 
treatment records dated from March 2004 to January 2008 show 
the veteran sought treatment for tremors involving his hands 
and head beginning in March 2004.  The veteran was prescribed 
medication to treat the tremors; however, he reported that 
the medication did not alleviate the tremors.  See September 
2004 VA outpatient treatment record.  As to the etiology of 
the tremors, the evidence shows medical professionals have 
been unable to conclusively relate the veteran's tremors to 
any specific cause.  The medical evidence of record shows the 
tremors have been deemed idiopathic in nature or, in the 
alternative, related to the veteran's alcohol use.  See VA 
outpatient treatment records dated August 2004 to January 
2005.  The Board notes idiopathic is defined as self-
originated or of unknown causation.  See Dorland's 
Illustrated Medical Dictionary 817 (28th ed. 1994).  There is 
no medical evidence of record that relates the veteran's 
tremors with his military service in general, or his exposure 
to herbicides specifically.  The Board notes the veteran 
testified he was told his tremors are due to his exposure to 
herbicides; however, there is no competent medical opinion of 
record substantiated by sound scientific and medical evidence 
which suggests that the veteran's tremors are associated with 
herbicide exposure.  

The only evidence that relates the veteran's tremors to his 
military service is the veteran's own statements.  The Board 
does not doubt the veteran sincerely believes his tremors are 
related to his exposure to herbicides; however, there is no 
indication the veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board recognizes that lay statements may be 
competent to support a claim as to lay-observable events or 
lay-observable disability or symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the 
determination as to causation and nexus in this case requires 
a sophisticated, professional medical opinion and, as noted 
above, there is no such medical opinion evidence of record.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim.  The Board finds, 
however, that a VA examination and/or opinion is not needed 
in this case because there is no competent evidence of record 
establishing that an event, injury, or disease occurred in 
service to which the veteran's current diagnosis of tremors 
may be associated.  Nor is there any competent indication 
that the veteran's current tremors may be associated with his 
military service.  Therefore, a VA examination and/or opinion 
is not needed in this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted and there is no competent 
medical evidence of record relating the veteran's tremors to 
his military service.  Therefore, based upon the reasons and 
bases set forth above, the Board finds the preponderance of 
the competent and probative evidence is against the veteran's 
claim for service connection for tremors, claimed as due to 
herbicide exposure, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55.  

B.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for PTSD was established in 
August 2007, and the RO assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  In granting the veteran's claim, the RO considered 
evidence showing the veteran was stationed in Vietnam and his 
unit received rocket and mortar attacks.  The RO also 
considered a June 2007 VA examination report which contained 
a diagnosis of PTSD and clinical findings the RO determined 
reflected an occupational and social impairment warranting a 
10 percent disability rating under DC 9411.  

The veteran has asserted his service-connected PTSD warrants 
a disability rating higher than 10 percent.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2008).  A 10 percent rating is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted where there is an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports the grant of 
a 30 percent disability rating for service-connected PTSD.  
The competent evidence of record shows the veteran suffers 
from nightmares, flashbacks, anxiety, and self-isolation.  
The veteran also reports short-term memory loss and 
difficulty with relationships.  Although the veteran is not 
currently on medication to treat his PTSD, it appears he may 
be self-medicating with alcohol as the evidence reflects he 
has a history of chronic alcohol dependence.  See VA 
outpatient treatment records dated from May 2000 to February 
2005; June 2007 VA examination report; and July 2008 Travel 
Board transcript.  

With respect to the specifically enumerated symptomatology 
contemplated for the 30 percent evaluation under DC 9411, the 
evidence of record reflects the veteran does not generally 
exhibit atypical behavior and his self-care and personal 
hygiene is good.  The June 2007 VA examination report 
reflects the veteran has a mild speech articulation disorder, 
although his speech is otherwise consistently described as 
normal in rate, tone, and pace.  The evidence of record 
reflects the veteran reports feeling depressed and anxious 
although his mood is generally described as euthymic.  The 
veteran reports being isolated as he lives alone, avoids 
crowds, and does not attend individual or group counseling.  
However, the evidence shows that, at one point during the 
appeal period, the veteran lived with his daughter and 
grandchildren and was also an active participant in 
counseling at the VA Medical Center.  The evidence of record 
reflects the veteran has a sleep impairment as he has 
nightmares about his experiences in Vietnam approximately two 
to three times a week.  The veteran also reports having 
short-term memory loss as he tends to lose articles around 
the house or loses track of his thoughts during conversation.  
See Id.; VA outpatient treatment records dated from May 2000 
to February 2005.  

As to work and social relationships, the Board notes the 
veteran has not worked since 1991 due to his unassociated 
back disability.  In this regard, the June 2007 VA 
examination report reflects the veteran stated he cannot 
think of a way in which his Vietnam experience could have 
impaired his occupational functioning.  The evidence shows 
the veteran has a social impairment as he reports being 
anxious, hypervigilant, and uneasy in crowds.  He has been 
divorced twice but reports having a good relationship with 
his children and grandchildren.  The veteran lives alone and 
does not report any interaction with friends, but he 
currently has a girlfriend.  See VA outpatient treatment 
records dated from May 2000 to February 2005.  

Based on the foregoing, the Board finds the veteran's 
service-connected PTSD more nearly approximates the social 
and occupational impairment contemplated by the 30 percent 
rating and finds that a 30 percent evaluation, but no higher, 
is warranted under DC 9411.  As noted above, the competent 
evidence of record, inclusive of the July 2007 VA examination 
report, VA outpatient treatment records, and July 2008 Travel 
Board testimony, reflects the veteran is generally 
functioning satisfactorily, as evidenced by his routine 
behavior, good self-care, and normal communication.  However, 
the evidence shows the veteran has a social impairment with 
occasional decrease in overall functioning, manifested by 
depression, anxiety in public, sleep disturbance, and mild 
memory loss.  

The Board notes the evidence shows the veteran has flattened 
affect and difficulty establishing and maintaining effective 
relationships, which are criteria for a 50 percent rating.  
However, a 50 percent rating is not warranted in this case 
because the evidence, as a whole, does not reflect that the 
veteran's symptoms are as severe as contemplated in the 50 
percent rating.  In this regard, the Board notes the evidence 
does not show the veteran has circumstantial, circumlocutory, 
or stereo-typed speech, impaired judgment, or impaired 
abstract thinking.  Nor does the evidence show the veteran 
has panic attacks, difficulty in understanding complex 
commands, or a long-term memory impairment.  

In this context, the Board notes the veteran was most 
recently assigned a GAF score of 60 to 65 at the July 2008 VA 
examination, which denotes some mild to moderate symptoms or 
difficulty in social and occupational functioning.  The Board 
again notes the evidence clearly shows the veteran has a 
social impairment.  However, in finding that no more than a 
30 percent disability rating is warranted, the Board finds 
probative that the veteran has not demonstrated the majority 
of symptoms listed for a 50 percent disability rating or 
higher under DC 9411, or the majority of symptoms listed in 
the GAF scale for moderate or severe symptoms (circumstantial 
speech, occasional panic attacks, suicidal ideation, severe 
obsessional rituals and frequent shoplifting).  The Board is 
aware that the symptoms listed under the disability ratings 
higher than 30 percent and in the GAF scale are essentially 
examples of the type and degree of symptoms for that 
evaluation, and that the veteran need not demonstrate those 
exact symptoms to warrant a 50 percent rating or higher.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the 
Board finds that the record does not show the veteran 
manifested symptoms that equal or more nearly approximate the 
criteria for a 50 percent rating or higher.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 30 percent 
rating assigned herein.  

The Board has also considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the veteran's claim for service 
connection, in March 2003, has his PTSD been more disabling 
than as currently rated under this decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating to 30 percent, but no 
higher, is warranted under Diagnostic Code 9411.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Earlier Effective Date Claim

As noted, entitlement to service connection for PTSD was 
established in August 2007, and the RO assigned a 10 percent 
disability rating under DC 9411, effective from March 18, 
2002.  The veteran contends, however, that he is entitled to 
an earlier effective date for the grant of service connection 
for PTSD because he had been diagnosed with PTSD prior to 
March 2002 and the RO kept asking for more information 
regarding his stressors that he could not provide.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008) and 38 C.F.R. § 3.400 (2008).  
Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  The U.S. Court of Appeals for 
Veterans Claims has recognized that the effective date of a 
reopened claim cannot be prior to the date of claim.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 
the effective-date statute, 38 U.S.CA.. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed), aff'd, 349 F.3d 
1326 (Fed. Cir. 2003).  

Based upon a complete review of the evidentiary record, the 
Board finds that March 18, 2002, is the earliest effective 
date assignable for the grant of service connection for PTSD 
in this case.  

By way of factual background, the Board notes that, in 
December 1991, the veteran filed a claim of entitlement to 
service connection for PTSD.  In a July1992 rating decision, 
the RO denied the veteran's claim on the basis that there was 
no evidence of record showing a competent diagnosis of PTSD.  
The veteran filed a timely notice of disagreement as to the 
July 1992 rating decision and submitted VA treatment records 
which contained a diagnosis of PTSD.  In June 1993, the RO 
confirmed its previous denial of service connection for PTSD 
on the basis that, although there was a diagnosis of PTSD, 
the veteran's service personnel records did not show 
involvement in direct combat or other significant stressors.  

The veteran subsequently perfected his appeal by submitting a 
substantive appeal in November 1993.  In June 1997, the Board 
remanded the veteran's claim of entitlement to service 
connection for PTSD, as well as a claim for an increased 
rating for a service-connected back disability, for 
additional evidentiary development.  With regard to the PTSD 
claim, the Board noted the veteran had not provided 
sufficient information about his stressors in order to 
facilitate a search for information which may have 
corroborated his stressors.  The Board requested the RO 
obtain a comprehensive statement from the veteran about his 
stressors and send that information to the appropriate 
authority for verification.  The RO sent the veteran a letter 
in December 1998 requesting detailed information regarding 
his stressors.  However, in March 2001, the veteran's 
representative submitted a written statement indicating that 
the veteran would withdraw his appeal as to any and all 
issues if he was granted a 40 percent rating for his service-
connected back disability.  The RO subsequently issued a 
rating decision increasing the veteran's disability rating 
for service-connected back disability to 40 percent and 
denying the veteran's claim for service connection for PTSD.  
In the March 2002 rating decision, the RO noted that, given 
the statement submitted by the veteran, the rating decision 
satisfied all aspects of his appeal and he did not want to 
pursue any additional issues.  

In March 2002, the veteran submitted a written statement 
requesting his claim of entitlement to service connection for 
PTSD be reopened, which is the basis of the current appeal.  

In evaluating the ultimate merit of this claim, the Board 
notes a substantive appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative but does 
not preclude filing a new Notice of Disagreement and, after a 
new Statement of the Case is issued, a new Substantive 
Appeal, as to any issue withdrawn, provided such filings 
would be timely under these rules if the appeal withdrawn had 
never been filed.  38 C.F.R. § 20.204(a), (c) (2008).  

In this case, the evidence shows the veteran filed a claim 
for service connection for PTSD in December 1991; however, 
the veteran's representative withdrew the veteran's claim in 
March 2001.  In this context, the evidentiary record contains 
seemingly conflicting statements from the veteran and his 
representative regarding the withdrawal of the claim.  As 
noted, the veteran's representative submitted a statement 
indicating that the veteran would withdraw his appeal as to 
any and all issues if he was granted a 40 percent rating for 
his service-connected back disability.  Attached to that 
statement, however, is a written statement signed by the 
veteran indicating that he was satisfied with the 40 percent 
rating for his back disability and wished to withdraw his 
appeal as to that issue only.  

Although the veteran's statement appears to indicate a desire 
to withdraw only the issue involving his disability, the 
Board notes the veteran did not submit a subsequent statement 
indicating that his representative withdrew the PTSD claim 
mistakenly.  Nor did the veteran submit a new Notice of 
Disagreement as to the March 2001 rating decision which 
confirmed the previous denial of service connection for PTSD 
and granted the increased rating of 40 percent for his 
service-connected back disability.  Instead, the veteran 
submitted a written statement in March 2001 requesting that 
his claim for service connection for PTSD be reopened, which 
the Board finds indicates the veteran was aware that his 
previous claim of entitlement to service connection for PTSD 
had been affirmatively withdrawn and was no longer on appeal.  
Therefore, the Board finds the veteran withdrew his previous 
appeal for entitlement to service connection for PTSD.  See 
38 C.F.R. § 20.204.  

Following the withdrawal of his December 1991 claim, the 
veteran did not submit any formal or informal communication 
indicating intent to reopen the claim of service connection 
for PTSD until March 18, 2002.  See 38 C.F.R. § 3.1(p), 
3.155.  Although the evidence showed the veteran had a 
diagnosis of PTSD, his stressors were not confirmed, and, 
thus, entitlement not shown, until July 2003.  The Board is 
sympathetic to the veteran, as he clearly believed service 
connection for PTSD was warranted as early as December 1991.  
However, the veteran did not seek to reopen his previously 
denied claim of service connection for PTSD until March 18, 
2002 and entitlement to such benefit was not shown until 
thereafter.  Therefore, the earliest possible effective date 
for the veteran's claim is March 18, 2002, the date of 
receipt of the claim.  38 C.F.R. § 3.400.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than March 18, 
2002, for the grant of service connection for PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  

ORDER

Service connection for tremors, claimed as due to exposure to 
herbicides, is denied.  

Entitlement to an evaluation of 30 percent for service-
connected PTSD is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.

Entitlement to an effective date earlier than March 18, 2002, 
for the grant of service connection for PTSD is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


